                                           Case 3:18-cv-04119-SI Document 122 Filed 04/21/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AARON STEWARD.,                                      Case No. 18-cv-4119 SI
                                   8                      Plaintiff,
                                                                                              FINAL PRETRIAL SCHEDULING
                                   9               v.                                         ORDER
                                  10     COUNTY OF SANTA CLARA, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13
                                              On April 13, 2021 and April 16, 2021, the Court held a final pretrial conferences in the above
                                  14
                                       captioned matter, which is set for remote bench trial via Zoom beginning April 26, 2021. All parties
                                  15
                                       were represented by counsel. The following matters were resolved:
                                  16

                                  17          1.        Pandemic restrictions: Because of the restrictions imposed by the COVID 19
                                  18   pandemic, the parties have agreed to conduct this bench trial remotely via Zoom, with no parties in
                                  19   the courtroom. In addition, plaintiff agreed to forego being present throughout the remote bench
                                  20   trial. Plaintiff will only be present to provide testimony.
                                  21

                                  22          2.        Trial exhibits: No later than April 21, 2021, the parties shall file both a list of (1)

                                  23   trial exhibits for admitted/stipulated exhibits and (2) trial exhibits, with objections, for objected-to
                                  24   exhibits. No later than Monday, April 26, 2021, the parties shall provide a hard-copy of their trial
                                  25
                                       exhibits, in binders with numbered tabs separating and identifying each exhibit.
                                  26
                                  27
                                              3.        Graphics: No later than April 21, 2021, the parties shall exchange graphics intended
                                  28
                                           Case 3:18-cv-04119-SI Document 122 Filed 04/21/21 Page 2 of 3




                                       to be used during the remote bench trial. No later than April 26, 2021, the parties shall provide the
                                   1

                                   2   Court with hard-copies of graphics to be used during the trial.

                                   3

                                   4          4.      Timing of trial: Defendants estimated the trial should take 5 days; plaintiff did not
                                   5
                                       provide a time estimate. After discussions with the parties at both pretrial conferences, it was
                                   6
                                       determined that plaintiff expects to call 6 witnesses; defendants expect to call far fewer than the 17
                                   7
                                       witnesses listed in their pretrial conference statement; the trial day will run from 9 am to 5 pm
                                   8
                                       (including breaks); and that neither opening statements nor closing arguments will be required at
                                   9

                                  10   this time. It therefore appears that this matter may be completed in 4 trial days, or 24 trial hours.

                                  11   Hence each side shall have up to 12 hours total for presentation of evidence, which includes
                                  12   direct and cross-examination and presentation of all exhibits.
Northern District of California
 United States District Court




                                  13

                                  14
                                              5.      Trial schedule: Trial will begin on Monday, April 26, 2021 at 9:00 a.m. The trial
                                  15
                                       day runs from 9:00 a.m. until 5:00 p.m., with a 15 minute break at 10:30 a.m., a 45 minute break at
                                  16

                                  17   noon and a 15 minute break at 3:00 p.m., all times approximate.

                                  18
                                  19          6. Witnesses: Since plaintiff and several of his witnesses are in the custody of the CDCR,
                                  20   counsel and the Court have worked with the facilities where they are housed to assure their remote
                                  21
                                       (via Zoom video) testimony at trial. Plaintiff has informed the Court that Mr. Steward, who is
                                  22
                                       housed at Pelican Bay state prison, will be made available on Zoom video from 9 am to 12 pm on
                                  23
                                       Tuesday, April 27, 2021 and from 9 am to 12 pm on Wednesday, April 28, 2021. The parties have
                                  24

                                  25   worked together to coordinate the scheduling of the testimony of the other witnesses; their current

                                  26   plan is as follows:

                                  27

                                  28
                                                                                         2
                                           Case 3:18-cv-04119-SI Document 122 Filed 04/21/21 Page 3 of 3




                                                  Date                   Plaintiff Witnesses                      Defense Witnesses
                                   1

                                   2    Monday, April 26          Thomas Baines

                                   3                              Darnell Earby

                                   4                              Andrew Johnson

                                   5    Tuesday, April 27         Dmarco Hal                          Time permitting, Timothy Davis.
                                   6                              Aaron Steward
                                   7
                                        Wednesday, April 28       Aaron Steward (if necessary)        Timothy Davis
                                   8
                                                                                                      Christopher Graham
                                   9
                                                                                                      Nicholas Holly
                                  10
                                                                                                      Mahalia McCoy
                                  11
                                                                                                      Jeffrey Nekomoto
                                  12
Northern District of California
 United States District Court




                                  13                                                                  Bobby Vasquez

                                  14    Thursday, April 29                                            Anthony Alvarez

                                  15                                                                  Jonathan Benson

                                  16                                                                  Joseph Bettencourt
                                  17                                                                  Jose Morales
                                  18
                                                                                                      Brendan Omari
                                  19
                                                                                                      Mario Perez
                                  20
                                                                                                      Bradley Reagan
                                  21
                                                                                                      Rico West
                                  22

                                  23          The Court will take witnesses out of order if required to complete the trial in a timely manner.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: April 21, 2021
                                  26                                                    ______________________________________
                                  27                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                  28
                                                                                         3
